DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/451,242, the examiner acknowledges the applicant's submission of the amendments dated 5/16/2022. At this point, claims 1, 18 and 20 have been amended. Claims 1-20 are allowable. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 18 and 20, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…wherein the modified bin pointer includes a back pointer that references the first location, and wherein the back pointer is deleted from the modified bin pointer when the revision of the data slice has reached a finalized write stage; wherein the deleting the back pointer from the modified bin pointer includes assigning a null value to a back pointer field in the modified bin pointer; and wherein the original bin pointer is stored in the storage unit, and wherein the back pointer is generated by retrieving the original bin pointer from the storage unit”.
The closest prior art Clifone (US PGPUB 2011/0029731)– teaches where the storage module sends write commands and new versions of data (e.g., EC data slices of a data segment) substantially in parallel (in time) to the DS storage units 1-6 and starts a timeout window. DS storage units 1-4 and 6 receive the new version of the data within the write command and store it. Even though DS units 1-4 and 6 receive and store the new version of the data, they maintain the old version of the data and their respective pointers point to the old version of data. In this regard, the new version of data is not visible and the old version of data is visible that correspond wherein the modified bin pointer includes a back pointer that references the first location. In this example, DS storage unit 5 does not receive the write command due to an error (e.g., a storage module error, a network communication error, a maintenance operation, a DS storage unit processing error, a DS storage unit storage error and/or any other error that affects receiving the write command). As such, DS storage unit 5 is not aware of the new version of data, but still stores the old version of the data in a visible manner (i.e., its pointer is pointing to old data) that correspond to the back pointer that references the first location. In the example of FIG. 8, DS storage units 1-4 and 6 send respective write acknowledgements to the storage module indicating that they have received the write command and have stored the new version of data in an invisible manner (i.e., pointer points to the old version of data making it accessible). In addition to sending the acknowledgement, each DS storage unit starts a commit timeout period (e.g., a few millisecond to 10s of seconds). If a commit command (which is discussed with reference to FIG. 9) is not received prior to the expiration of the commit timeout period, the DS storage unit deletes the new version of data. In the example of FIG. 9, the storage module sends commit commands substantially in parallel (in time) to the DS storage units 1-4 and 6 and starts a second timeout period. As shown, the DS storage units receive their respective commit commands. In response to the commit command, DS storage units 1-4 and 6 make the new version of data visible by moving the pointer to the new version, but do delete the old version (e.g., the new version became visible and the old version became invisible) but does not teach the specifi limitations of “wherein the modified bin pointer includes a back pointer that references the first location, and wherein the back pointer is deleted from the modified bin pointer when the revision of the data slice has reached a finalized write stage; wherein the deleting the back pointer from the modified bin pointer includes assigning a null value to a back pointer field in the modified bin pointer; and wherein the original bin pointer is stored in the storage unit, and wherein the back pointer is generated by retrieving the original bin pointer from the storage unit”.
Dependent claim(s) 2-17 and 19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 18 and 20 upon which claims 2-17 and 19 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135